DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figure 1, drawn to an optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide include a first and a second transition waveguide sections, a turning waveguide section, an input waveguide section, an input port, an output waveguide section, an output port and a photonic chip.
Species II, Figure 7, drawn to another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter include an extended optical confinement region, the extended optical confinement region, and the output waveguide section is longer than the input waveguide section.
Species III, Figure 8, drawn to another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter include a partially passive turning waveguide section, the partially passive turning waveguide section include a first active region, a second passive section and a third active section.
Species IV, Figure 9, drawn to another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter includes  a partially passive input waveguide section and a partially passive output waveguide section, the partially passive input waveguide section include a first passive section and a second active section, and the output waveguide section comprises a third active section and a fourth passive section.
Species V, Figure 10, drawn to another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide include a transition waveguide section providing multiple optical confinement transitions, more specifically, the second transition waveguide section comprises a first waveguide subsection extending to the turning waveguide section, a second waveguide subsection extending to the output waveguide section and an intermediate waveguide subsection extending between the first waveguide subsection and the second waveguide subsection.
Species VI, Figure 11, drawn to another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter include turning mirrors in the turning waveguide section, more specifically, the turning waveguide section comprises a first waveguide subsection extending to the first transition waveguide section, a second waveguide subsection extending from the first transition waveguide to a third waveguide subsection, which extends to the second transition waveguide section.
The species are independent or distinct because recites distinct characteristics of such species. These six groups are mutually distinct from each other, the mutually distinct subject matter for Species I recites an optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide include a first and a second transition waveguide sections, a turning waveguide section, an input waveguide section, an input port, an output waveguide section, an output port and a photonic chip. Species II recites another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter include an extended optical confinement region, the extended optical confinement region, and the output waveguide section is longer than the input waveguide section.  Species III recites another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter include a partially passive turning waveguide section, the partially passive turning waveguide section include a first active region, a second passive section and a third active section.  Species IV recites another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter includes  a partially passive input waveguide section and a partially passive output waveguide section, the partially passive input waveguide section include a first passive section and a second active section, and the output waveguide section comprises a third active section and a fourth passive section.  Species V recites another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter include a transition waveguide section providing multiple optical confinement transitions, more specifically, the second transition waveguide section comprises a first waveguide subsection extending to the turning waveguide section, a second waveguide subsection extending to the output waveguide section and an intermediate waveguide subsection extending between the first waveguide subsection and the second waveguide subsection.  Species VI recites another optical system comprising a variable-confinement optical waveguide emitter, the optical waveguide emitter include turning mirrors in the turning waveguide section, more specifically, the turning waveguide section comprises a first waveguide subsection extending to the first transition waveguide section, a second waveguide subsection extending from the first transition waveguide to a third waveguide subsection, which extends to the second transition waveguide section.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims are not generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one the following reason(s) apply:  
(a) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828